SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D (Amendment No. 10)* Orange 21 Inc. (Name of Issuer) Common Stock, $0.0001 par value (Title of Class of Securities) (CUSIP Number) Seth W. Hamot Costa Brava Partnership III L.P. 222 Berkeley Street, 17th Floor Boston, MA02116 (617) 595-4400 Jeffrey R. Katz, Esq. Ropes & Gray LLP One International Place Boston, MA02110 (617) 951-7000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 26, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box:x Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 685317109Page2of6 Pages 1. NAME OF REPORTING PERSON:Costa Brava Partnership III L.P. S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: 04-3387028 2. (a) o CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS ISo REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER -0- 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESo CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 45.8% TYPE OF REPORTING PERSON* PN CUSIP No. 685317109Page3of 6 Pages 1. NAME OF REPORTING PERSON:Roark, Rearden & Hamot, LLC S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: 10-0000708 2. (a) o CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS ISo REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER -0- 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESo CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 45.8% TYPE OF REPORTING PERSON OO CUSIP No. 685317109Page4of6 Pages 1. NAME OF REPORTING PERSON:Seth W. Hamot 2. (a) o CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS ISo REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER -0- 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESo CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 45.8% TYPE OF REPORTING PERSON IN, HC CUSIP No. 685317109Page5of6 Pages AMENDMENT NO. 10 TO SCHEDULE 13D Reference is hereby made to the statement on Schedule 13D filed with the Securities and Exchange Commission (the "Commission") on August 26, 2008, as amended by Amendment No. 1 thereto filed on November 24, 2008, Amendment No. 2 thereto filed on December 9, 2008, Amendment No. 3 thereto filed on December 12, 2008, Amendment No. 4 thereto 13D filed on January 23, 2009, Amendment No. 5 thereto filed on February 23, 2009, Amendment No. 6 thereto filed on December 9, 2009, Amendment No. 7 thereto filed on May 27, 2010, Amendment No. 8 thereto filed on June 22, 2010 and Amendment No. 9 thereto filed on September 17, 2010 (as so amended, the "Schedule 13D").Terms defined in the Schedule 13D are used herein as so defined. The following items of the Schedule 13D are hereby amended as follows: Item 2.Identity and Background. Item 2 is hereby amended to change the address of the Reporting Persons to 222 Berkeley Street, 17th Floor, Boston, MA02116. Item 5.Interest in Securities of the Issuer. Paragraphs (a) and (c) of Item 5 are hereby amended and restated to read in their entirety as follows: (a)The Reporting Persons are the beneficial owners of 5,857,060 shares of Common Stock, representing approximately 45.8.0% of the Common Stock outstanding.This calculation is based on 12,776,516 shares of Common Stock outstanding as of May 9, 2011, as reported in the Issuer's Quarterly Report on Form 10-Q for the period ended March 31, 2011, as filed with the Commission on May 13, 2011. (c)On May 26, 2011 the Reporting Persons purchased 411,827 shares of Common Stock at $1.50 per share in open market transactions. CUSIP No. 685317109Page6of 6 Pages Signature: After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:May 26, 2011 COSTA BRAVA PARTNERSHIP III L.P. By: Roark, Rearden & Hamot, LLC, its General Partner By: /s/ Seth W. Hamot Name:Seth W. Hamot Title:President ROARK, REARDEN & HAMOT, LLC By: /s/ Seth W. Hamot Name:Seth W. Hamot Title:President SETH W. HAMOT By: /s/ Seth W. Hamot
